Citation Nr: 1538778	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to permanent incapacity for self-support for the Veteran's child, P.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1975 and additional unverified Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In August 2010 and June 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected bilateral knee disabilities, has been addressed in a separate decision.  See BVA Directive 8430, 14(c)(10)(a)(5) (providing that because they differ from other issues so greatly, separate decisions shall be issued in legal relationship cases in order to produce more understandable decision documents).

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic records located in Virtual VA and the Veterans Benefit Management System (VBMS), which have been reviewed in connection with this appeal.


FINDING OF FACT

The evidence does not establish that P. was a helpless child.



CONCLUSION OF LAW

The criteria for entitlement to recognition of P. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2015); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to the claim for helpless child benefits, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his helpless child claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Subsequent letters, dated in February 2008, November 2011 and August 2012 solicited evidence to establish whether P. was permanently incapacitated between ages 5 and 26.

Relevant to the duty to assist, a December 2007 letter specifically requested information regarding whether P. was a member of the Veteran's household prior to his attaining the age of 18; a statement from a physician who knew of P.'s condition showing the extent of disability, diagnosis, prognosis and date of onset; a statement from any institution for treatment, training or custodial care P. may have been in explaining his condition at entrance and discharge and whether any improvement occurred or can be expected; if P. ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if P. had ever been employed, a statement showing the dated and amount of earnings; statements from at least two persons who knew of P.'s condition at age 18 and after if the above evidence could not be produced.  Follow-up letters, dated in February 2008, November 2011 and August 2012, asking for additional, specifically missing information, were also sent to the Veteran.  However, the Veteran has not provided such information.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, while no examination or opinion regarding P.'s capability of self-support before the age of 18 has been obtained in connection with the claim, such is not necessary as there is insufficient documentation to support the claim.  As such, the Board finds that VA's duty to assist in providing an examination and/or opinion is not triggered.  

Furthermore, in May 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2010 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the evidence needed to substantiate a claim for helpless child benefits, to include the nature and severity of P.'s disability, and documentation that the Veteran needed to submit, was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds that the AOJ substantially complied with the prior remand directives, to include requesting additional information, solicited in November 2011 and August 2012 notification letters sent to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria & Analysis

The Veteran seeks to establish that his late son, P., was a helpless child.

The term child of the Veteran means an unmarried person who, before the age of 18 years and who was a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who was under the age of 18; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2015); 38 C.F.R. § 3.57 (2015).  

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rating determinations are to be made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date
even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356(b)(4).

The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is,
whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

The record reflects no evidence, or even a reply, was received in response to November 2011 and August 2012 letters mailed to the Veteran indicating that that if he wished to obtain helpless child benefits on behalf of his son that he needed to submit treatment records for his son between when he was age 5 (1984) and when he was age 26 (2005) or to complete authorization forms so that VA could attempt to obtain this information.  

The duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, and despite being informed of his duty to provide such, the Veteran failed to submit the information requested in the November 2011 and August 2012 letters.  
Therefore, the Board finds that the Veteran is not entitled to benefits based on recognition of his son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18.


ORDER

Recognition of P. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.   



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


